--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of this 1st day of June, 2012, (the “Effective Date”), by and between
Tutor Perini Corporation, a Massachusetts corporation (herein referred to as
“Employer”), and Ronald N. Tutor, an individual (“Executive”).
 
WHEREAS, Executive and Employer currently are a party to an Employment Agreement
dated December 23, 2008 as amended by Amendment No. 1 thereto dated March 20,
2009 (collectively, the “Original Agreement”);
 
WHEREAS, the parties now desire to amend and restate the Original Agreement with
this Agreement, and intend for this Agreement to supersede the Original
Agreement in all respects once this Agreement becomes effective in accordance
with the terms and conditions hereof;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
Section 1.             Effectiveness.  This Agreement shall become effective on
the Effective Date.
 
Section 2.             Employment Agreement.  On the terms and conditions set
forth in this Agreement, the Employer agrees to continue to employ Executive and
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 3 and in the positions and with the duties set forth
in Section 4.  Terms used herein with initial capitalization not otherwise
defined are defined in Section 27.
 
Section 3.             Term.  The initial term of employment under this
Agreement shall be for a period commencing on the Effective Date and ending on
December 31, 2016 (the “Initial Term”). The term of employment shall be
automatically extended for an additional consecutive 12-month period (the
“Extended Term”) on the expiration of the Initial Term and each subsequent
anniversary thereof, unless and until the Employer or Executive provides written
notice to the other party in accordance with Section 14 hereof not less than 90
days before such anniversary date that such party is electing not to extend the
term of employment under this Agreement (“Non-Renewal”), in which case the term
of employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set
forth.  Such Initial Term and all such Extended Terms are collectively referred
to herein as the “Employment Period.”


Section 4.             Position and Duties.  During the Employment Period,
Executive shall serve as the Chief Executive Officer of the Employer, as a
member of the Employer’s Board of Directors (the “Board”) and as Chairman of the
Board. In such capacities, Executive shall report exclusively to the Board and
shall be the most senior executive officer of the Employer and shall have the
duties, responsibilities and authorities customarily associated with the
positions of chairman of the board of directors and chief executive officer of a
company the size and nature of the Employer, including, without limitation,
oversight of the Employer’s day-to-day operations.  Executive shall use his good
faith efforts to assist the Employer in developing a long-term succession plan
and assisting in its implementation. Executive shall devote Executive’s
reasonable best efforts and full business time to the performance of Executive’s
duties hereunder and the advancement of the business and affairs of the
Employer; provided that Executive shall be entitled (i) with the consent of the
Board (which shall not be unreasonably withheld), to serve as a member of the
board of directors of a reasonable number of other companies, (ii) to serve on
civic, charitable, educational, religious, public interest or public service
boards (including, without limitation, the USC Board of Trustees), and (iii) to
manage Executive’s personal and family investments, in each case, to the extent
such activities, individually or in the aggregate, do not materially interfere
with the performance of Executive’s duties and responsibilities hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.             Place of Performance.  During the Employment Period,
Executive shall be based primarily at the offices of the Employer as of the
Effective Time near Los Angeles, California, except for reasonable travel on the
Employer’s business consistent with Executive’s positions.
 
Section 6.             Compensation and Benefits.
 
(a)      Base Salary.  During the Employment Period, the Employer shall pay to
Executive a base salary (the “Base Salary”) at the rate of no less than
$1,500,000 per calendar year, less applicable deductions, and prorated for any
partial year.  The Base Salary shall be reviewed for increase by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement.  The Base Salary shall be paid in substantially
equal installments in accordance with the Employer’s regular payroll
procedures.  Executive’s Base Salary may not be decreased during the Employment
Period.
 
(b)      Annual Bonus.  Executive shall be paid an annual cash performance bonus
(an “Annual Bonus”) in respect of each calendar year that ends during the
Employment Period, to the extent earned based on performance against objective
performance criteria.  The performance criteria for any particular calendar year
shall be established by the Compensation Committee of the Board (the
“Compensation Committee”) no later than 90 days after the commencement of such
calendar year. Executive’s Annual Bonus for a calendar year shall be no less
than 150% and no greater than 215% of his Base Salary for that year if target
levels of performance for that year (as established by the Compensation
Committee when the performance criteria for that year are established) are
achieved, with greater or lesser amounts (including zero) paid for performance
above and below target (such greater and lesser amounts to be determined by a
formula established by the Compensation Committee for that year when it
established the targets and performance criteria for that year).  To be clear,
Annual Target levels of performance and payouts shall be consistent with the
following:
 
 
2

--------------------------------------------------------------------------------

 
 
Before May 31, 2012:
 
 
 
Threshold/Minimum
Target
Maximum
Level of “Pre-tax Income” Goal Achievement Required
80%
100%
>100%
Payout (stated as a % of Base Salary)
140%
175%
175%
Value of Payout in Dollars
~$0.9M
~$1.1M
~$1.1M

 
After May 31, 2012 for the balance of 2012:
 
 
 
Threshold/Minimum
Target
Maximum
Level of “Pre-tax Income” Goal Achievement Required
80%
100%
120% or more
Payout (stated as a % of Base Salary)
100%
150%
175%
Value of Payout in Dollars
~$0.9M
~$1.3M
~$1.5M

 
From January 1, 2013:
 
 
 
Threshold/Minimum
Target
Maximum
Level of “Pre-tax Income” Goal Achievement Required
80%
100%
120% or more
Payout (stated as a % of Base Salary)
100%
150%
215%
Value of Payout in Dollars
~$1.5M
~$2.25M
~$3.225M

 
Executive’s Annual Bonus for a calendar year shall be determined by the
Compensation Committee after the end of the calendar year and shall be paid to
Executive when annual bonuses for that year are paid to other senior executives
of the Employer generally, but in no event later than March 15 of the following
calendar year.  In carrying out its functions under this Section 6(b), the
Compensation Committee shall at all times act reasonably and in good faith, and
shall consult with Executive to the extent appropriate.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)      Equity Compensation.  Executive will be considered at a level
appropriate for his positions with the Employer for participation in the
Employer’s company-wide equity incentive plan, including the potential grant of
restricted stock units of the Employer.  Subject to the terms of this Agreement,
any restricted stock units that are granted shall be governed by a restricted
stock unit agreement in substantially the form used by the Employer for awards
of restricted stock units to other senior executives.  Notwithstanding anything
else in this Section 6(c), Employer has a plan or will create a plan
contemporaneous with this Agreement that will provide that Executive will
receive the annual 150,000 stock grants and 150,000 stock options for 2012,
2013, 2014, 2015 and 2016, subject to performance criteria established by the
Compensation Committee and/or the Board.  Said annual 150,000 stock grants and
150,000 stock options will be granted to Executive on each of approximately
March 31, 2012, which will vest in May, 2013; on March 31, 2013, which will vest
in May, 2014; on March 31, 2014, which will vest in May, 2015; on March 31,
2015, which will vest in May, 2016; on March 31, 2016, which will vest in May,
2017.
 
(d)      Other Incentives.  Executive shall be eligible for other or additional
long−term incentives in the sole and absolute discretion of the Compensation
Committee and/or the Board.  Such incentive awards (if any) shall be at a level,
and on terms and conditions, that are commensurate with Executive’s positions
and responsibilities at the Employer and appropriate in light of corresponding
awards to other senior executives of the Employer (but without regard to any
special or one−time grants to other senior executives, including any sign−on or
special retention grants).  Except as otherwise provided herein, Executive shall
not be entitled to participate in any other compensation, bonus, retention or
incentive program, except as may be explicitly determined by the Board or the
Compensation Committee in its sole and absolute discretion.
 
(e)      Perquisites.  During the Employment Period, Executive shall be entitled
to 150 hours of flying time per calendar year of personal use of the Business
Boeing Jet 737-700 Reg. No. N315TS, S/N 30772 (“BBJ”) with any unused balance
being carried forward to subsequent calendar years in the Employment
Period.  Executive shall also be provided with a driver for Executive’s
automobile on terms and conditions to be determined by the Board.  During the
Employment Period, Executive shall, in addition to the foregoing, also be
entitled to (i) to participate in all fringe benefits and perquisites made
available generally to senior executives of the Employer, such participation to
be at levels, and on terms and conditions, that are commensurate with his
positions and responsibilities at the Employer, and (ii) to receive such
additional fringe benefits and perquisites as the Employer may, in its sole and
absolute discretion, from time to time provide.  During the Employment Period,
the Employer may provide Executive with access to a reasonable level of Employer
resources, consistent with past practices, reasonably necessary for the purpose
of providing Executive with personal financial and accounting services.
 
(f)      Vacation; Benefits.  Executive shall be entitled to 30 vacation days
during each calendar year in the Employment Period, such vacation to be accrued,
taken and carried over in accordance with the policies of the Employer.  During
the Employment Period, Executive will be entitled to participate in all pension,
retirement, profit sharing, savings, 401(k), income deferral, life insurance,
disability insurance, accidental death and dismemberment protection, travel
accident insurance, hospitalization, medical, dental, vision and other employee
benefit plans, programs and arrangements that may from time to time be made
available generally to other senior executives of the Employer, all to the
extent Executive is eligible under the terms of such plans, programs and
arrangements. Executive’s participation in all such plans, programs and
arrangements shall be at a level, and on terms and conditions, that are
commensurate with his positions and responsibilities at the Employer.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)      Clawback of Certain Incentive Compensation.  Notwithstanding any other
provision herein to the contrary, any “incentive-based compensation” within the
meaning of Section 10D of the Securities Exchange Act of 1934, as amended (the
“Act”) shall be subject to clawback by the Employer in the manner required by
the Employer’s recoupment policy as in effect from time to time and in the
manner required by Section 10D(b)(2) of the Act, as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission.
 
Section 7.             Expenses.  Executive is expected and is authorized to
incur reasonable expenses in the performance of his duties hereunder.  The
Employer shall reimburse Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by Executive of an itemized
account, including reasonable substantiation, of such expenses.  Unless the
Employer’s financial condition materially declines from that existing at the
Effective Date, the Employer shall maintain for Executive’s business use an
aircraft similar to the aircraft historically used by the Employer prior to the
Effective Date.
 
Section 8.             Confidentiality, Non-Disclosure and Non-Competition
Agreement.  The Employer and Executive acknowledge and agree that during
Executive’s employment with the Employer, Executive will have access to and may
assist in developing Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of its Affiliates.  Executive agrees that the following
obligations are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Employer and its Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by Executive that would result in serious adverse consequences for the
Employer and any of its Affiliates:
 
(a)      Non-Disclosure.  During and after Executive’s employment with the
Employer, Executive will not knowingly use, disclose or transfer any
Confidential Information other than as authorized in writing by the Employer or
within the scope of Executive’s duties with the Employer as determined
reasonably and in good faith by Executive.  Anything herein to the contrary
notwithstanding, the provisions of this Section 8(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Executive to disclose or make accessible any
information; (ii) to the extent necessary in connection with any other
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement; (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive’s violation of this Section 8(a); or (iv) as to
information that is or becomes available to Executive on a non-confidential
basis from a source that is entitled to disclose it to Executive.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)      Materials.  Executive will not remove any Confidential Information or
any other property of the Employer or any of its Affiliates from the Employer’s
premises or make copies of such materials except for normal and customary use in
the Employer’s business as determined reasonably and in good faith by
Executive.  The Employer acknowledges that Executive, in the ordinary course of
his duties, routinely uses and stores Confidential Information at home and other
locations.  Executive will return to the Employer all Confidential Information
and copies thereof and all other property of the Employer or any of its
Affiliates at any time upon the request of the Employer and in any event
promptly after termination of Executive’s employment.  Executive agrees to
identify and return to the Employer any copies of any Confidential Information
within Executive’s control after Executive ceases to be employed by the
Employer.  Anything to the contrary notwithstanding, nothing in this Section 8
shall prevent Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to his compensation or relating to reimbursement of
expenses, information that he reasonably believes may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
employment.
 
(c)      Developments.  Executive shall, promptly upon reasonable request,
disclose to the Employer all inventions (whether patentable or not), trade
secrets, trademark concepts, and advertising and marketing concepts
(collectively, hereinafter referred to as “Developments”), that he makes, alone
or with others, during his employment with Employer or any of its Affiliates
relating to any of their businesses.  Employer will exclusively own all
Developments.  Executive hereby assigns to the Employer all rights that he has
or acquires in any Developments, and he will execute any documents and take any
actions as reasonably requested by the Employer necessary to effect that
assignment. Executive need not incur any cost related to that assignment or the
creation of any related intellectual property rights. The parties agree that
Developments are Confidential Information.  Both during the Employment Period
and thereafter, Executive shall fully cooperate with the Employer’s reasonable
requests in the protection and enforcement of any intellectual property rights
that relate to services performed by Executive for the Employer or any of its
Affiliates, whether under the terms of this Agreement or otherwise.  This shall
include, upon reasonable request by the Employer, executing, acknowledging, and
delivering to Employer all documents or papers that may be necessary to enable
Employer to publish or protect such intellectual property rights. The Employer
shall bear all costs in connection with Executive’s compliance with the terms of
this provision.
 
(d)      Cooperation.  During the Employment Period and thereafter Executive
will, upon reasonable request and subject to such reasonable condition as
Executive may reasonably establish: (a) cooperate with the Employer in
connection with any matter that arose during Executive’s employment and that
relates to the business or operations of the Employer or any of its Affiliates,
or of which Executive may have any knowledge or involvement; (b) consult with
and provide information to the Employer and its representatives concerning such
matters; and (c) assist in succession planning efforts of the Company.  Such
cooperation shall be rendered at reasonable times and places and in a manner
that does not unreasonably interfere with any other employment in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring Executive to provide any testimony or affidavit that is
not truthful.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)      No Solicitation or Hiring of Employees.  During the Non-Compete Period,
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Employer or any of its Affiliates (or who was so employed within
180 days prior to Executive’s action) to terminate or refrain from continuing
such employment or to become employed by or enter into contractual relations
with any other individual or entity other than the Employer or any of its
Affiliates, and Executive shall not hire, directly or indirectly, as an
employee, consultant or otherwise, any such person.  Anything to the contrary
notwithstanding, the Employer agrees that (i) Executive’s responding to an
unsolicited request from any former employee of the Employer for advice on
employment matters; and (ii) Executive’s responding to an unsolicited request
for an employment reference regarding any former employee of the Employer from
such former employee, or from a third party, by providing a reference setting
forth his personal views about such  former employee, shall not be deemed a
violation of this Section 8(e).
 
(f)      Non-Competition.
 
(i)           During the Non-Compete Period, Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Employer or
any of its Affiliates, or any person or entity who was such a client or customer
within 180 days prior to Executive’s action to terminate, reduce or alter in a
manner adverse to the Employer or any of its Affiliates, any existing business
arrangements with the Employer or any of its Affiliates or to transfer existing
business from the Employer or any of its Affiliates to any other person or
entity, (B) provide services in any capacity to any entity if (i) the entity
competes with the Employer or any of its Affiliates by engaging in any business
engaged in by the Employer or any of its Affiliates in any country in which the
Employer or its Affiliates engages in such business, or (ii) the services to be
provided by Executive are competitive with the Employer and substantially
similar to those previously provided by Executive to the Employer or any of its
Affiliates; or (C) own an interest in any entity described in subsection (B)(i)
immediately above; provided, however, that Executive may own, as a passive
investor, securities of any such entity that has outstanding publicly traded
securities so long as his direct holdings in any such entity shall not in the
aggregate constitute more than 5% of the voting power of such entity.  Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the Non-Compete Period, he will provide a copy of this
Agreement to such entity, and such entity shall acknowledge to the Employer in
writing that it has read this Agreement.  Executive acknowledges that this
covenant has a unique, very substantial and immeasurable value to the Employer,
that Executive has sufficient assets and skills to provide a livelihood for
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that Executive breaches such covenant, monetary damages
would be an insufficient remedy for the Employer and equitable enforcement of
the covenant would be proper.
 
(ii)           If the restrictions contained in Section 8(f)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 8(f)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)      Publicity.  During the Employment Period, Executive hereby grants to
the Employer the right to use, in a reasonable and appropriate manner,
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Employer or any of its Affiliates.
 
(h)      Conflicting Obligations and Rights.  Executive agrees to inform the
Employer of any apparent conflicts between Executive’s work for the Employer and
any obligations Executive may have to preserve the confidentiality of another’s
proprietary information or related materials before using the same on the
Employer’s behalf.  The Employer shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.
 
(i)      Enforcement.  Executive acknowledges that in the event of any breach of
this Section 8, the business interests of the Employer and its Affiliates will
be irreparably injured, the full extent of the damages to the Employer and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Employer and its Affiliates, and the Employer will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which Executive expressly waives.  Executive understands that the
Employer may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Employer’s right to enforce any other requirements
or provisions of this Agreement.  Executive agrees that each of Executive’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement.  Executive further agrees that any
breach of this Agreement by the Employer prior to the Date of Termination shall
not release Executive from compliance with his obligations under this Section 8,
so along as the Employer fully complies with Section 10, Section 12, and Section
13.
 
Section 9.             Termination of Employment.
 
(a)      Permitted Terminations.  Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:
 
(i)           Death.  The Employment Period and Executive’s employment hereunder
shall terminate upon Executive’s death;
 
(ii)          By the Employer.  The Employer may terminate the Employment Period
and Executive’s employment:
 
(A)      Disability.  If Executive has been substantially unable to perform
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him or her); or
 
 
8

--------------------------------------------------------------------------------

 
 
(B)      Cause.  For Cause or without Cause;
 
(iii)         By Executive.  Executive may terminate the Employment Period and
his employment for any reason (including Good Reason) or for no reason.
 
(b)      Termination.  Any termination of Executive’s employment by the Employer
or Executive (other than because of Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14 hereof.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.  Termination of
Executive’s employment shall take effect on the Date of Termination.  Executive
agrees, in the event of any dispute under Section 9(a)(ii)(A) as to whether a
Disability exists, and if requested by the Employer, to submit to a physical
examination by a licensed physician selected by mutual consent of the Employer
and Executive (which shall not unreasonably be withheld), the cost of such
examination to be paid by the Employer.  The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose.  This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.
 
Section 10.          Compensation Upon Termination.
 
(a)      Death.  If Executive’s employment is terminated during the Employment
Period as a result of Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Employer or Executive’s legal representatives.  Upon Executive’s death during
the Employment Period, the Employer shall pay or provide the following:  (i)
Executive’s Base Salary due through the Date of Termination, (ii) all Accrued
Benefits, if any, to which Executive is entitled as of the Date of Termination
at the time such payments are due, and (iii) all outstanding equity awards held
by Executive immediately prior to his termination shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term).  Except as set forth herein, the Employer shall have no further
obligation to Executive under this Agreement.
 
(b)      Disability.  If the Employer terminates Executive’s employment during
the Employment Period because of Executive’s Disability, the Employer shall pay
or provide the following: (i)  Executive’s Base Salary due through the Date of
Termination, (ii) all Accrued Benefits, if any, to which Executive is entitled
as of the Date of Termination at the time such payments are due, and (iii) all
outstanding equity awards held by Executive immediately prior to his termination
shall immediately vest (with outstanding options remaining exercisable for the
length of their remaining term).  Except as set forth herein, the Employer shall
have no further obligations to Executive under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)      Termination by the Employer for Cause or by Executive without Good
Reason.  If, during the Employment Period, the Employer terminates Executive’s
employment for Cause pursuant to Section 9(a)(ii)(B) or Executive terminates his
employment without Good Reason, the Employer shall pay to Executive Executive’s
Base Salary due through the Date of Termination and all Accrued Benefits, if
any, to which Executive is entitled as of the Date of Termination, at the time
such payments are due, and Executive’s rights with respect to equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement.
 
(d)      Termination by the Employer without Cause or by Executive with Good
Reason.  Subject to Section 10(e), if the Employer terminates Executive’s
employment during the Employment Period other than for Cause or Disability
pursuant to Section 9(a) or if Executive terminates his employment hereunder
with Good Reason: (i) the Employer shall pay Executive (A) Executive’s Base
Salary due through the Date of Termination, (B) a Pro Rata Bonus at the time
other executives of the Employer receive annual bonuses for the calendar year in
which the Date of Termination occurs, (C) all Accrued Benefits, if any, to which
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and (D) a cash lump sum in an amount equal to two times
the sum of Executive’s Base Salary and Target Bonus for the year of termination,
(ii) all outstanding equity awards held by Executive immediately prior to his
termination shall immediately vest (with outstanding options remaining
exercisable for the length of their remaining term).  As of June 1, 2012, the
outstanding equity awards are as follows:
 
 
Equity Awards
Approximate
Grant Date
 
Vesting Date
150,000 Restricted Stock Units
150,000 Non-Qualified Stock Options
March 31, 2012
May 2013
     
150,000 Restricted Stock Units
150,000 Non-Qualified Stock Options
March 31, 2013
May 2014
     
150,000 Restricted Stock Units
150,000 Non-Qualified Stock Options
March 31, 2014
May 2015
     
150,000 Restricted Stock Units
150,000 Non-Qualified Stock Options
March 31, 2015
May 2016
     
150,000 Restricted Stock Units
150,000 Non-Qualified Stock Options
March 31, 2016
May 2017



and (iii) Executive and his covered dependents shall be entitled to continued
participation in benefit plans on the same terms and conditions as applicable
immediately prior to Executive’s Date of Termination for  24 months; provided
that if such continued coverage is not permitted under the terms of such benefit
plans, the Employer shall pay Executive an additional amount that, on an
after-tax basis, is equal to the cost of comparable coverage obtained by
Executive; and provided further that if the Employer’s group health plan is
self-insured, the Employer shall report to the appropriate tax authorities
taxable income to Executive equal to the portion of the deemed cost of such
participation (based on applicable COBRA rates) not paid by Executive.
 
 
10

--------------------------------------------------------------------------------

 


(e)      Change in Control.  This Section 10(e) shall apply if there is (i) a
termination of Executive’s employment by the Employer other than for Cause or
Disability pursuant to Section 9(a) or by Executive for Good Reason during the
two-year period after a Change in Control or (ii) a termination of Executive’s
employment by the Employer prior to a Change in Control, if the termination was
at the request of a third party or otherwise arose in anticipation of a Change
in Control.  If any such termination occurs, Executive shall receive benefits
set forth in Section 10(d), except that (i) in lieu of the lump-sum payment
under Section 10(d)(i)(D), Executive shall receive in a lump sum after the
termination of his employment an amount equal to three multiplied by the sum of
(A) Executive’s Base Salary and (B) Executive’s Target Bonus, and (ii) the
benefits described in Section 10(d)(iii) shall be continued for the greater of
36 months or the balance of the Employment Period.  Notwithstanding anything to
the contrary herein, this Section 10(e) shall not apply upon Executive’s death.
 
(f)       Liquidated Damages.  The parties acknowledge and agree that damages
which will result to Executive for termination by the Employer of Executive’s
employment without Cause or by Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to Executive under Section 10(d)(i)(D) or Section 10(e)(i) (the
“Severance Payments”) shall constitute liquidated damages for any such
termination.  Executive agrees that, except for such other payments and benefits
to which Executive may be entitled as expressly provided by the terms of this
Agreement or any other applicable benefit plan, such liquidated damages shall be
in lieu of all other claims that Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Payments, Executive will execute and not revoke a release of claims
substantially in the form attached hereto as Exhibit A and the revocation period
with respect to such release shall have expired in each case within 60 days of
the Date of Termination.  Within five business days of the Date of Termination,
the Employer shall deliver to Executive the appropriate form of release of
claims for Executive to execute.  The Severance Payments, other than the
continuing rights described in Section 10(d)(iii) and clause (ii) of the second
sentence of Section 10(e), shall be made upon the date that is 60 days following
the Date of Termination, provided that if any portion of the Severance Payment
does not constitute deferred compensation for purposes of Code Section 409A,
such portion shall be paid within three business days of the expiration of the
revocation period without the release being revoked.  The Executive shall be
entitled to receive the benefits described in Section 10(d)(iii) and clause (ii)
of the second sentence of Section 10(e), commencing upon the Date of
Termination, but such benefits shall cease immediately if the release of claims
is not executed and no longer subject to revocation within the time period
described in this Section.
 
(g)      No Offset.  In the event of termination of his employment, Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain.  The Employer’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Employer or its affiliates may have against him for any reason.
 
 
11

--------------------------------------------------------------------------------

 
 
(h)      Section 409A.
 
(i)           Notwithstanding the timing of the payments pursuant to Section 10
of this Agreement, to the extent Executive would otherwise be entitled to a
payment during the six months beginning on the Date of Termination that would be
subject to the additional tax imposed under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), (i) the payment will not be made to
Executive and instead will be made to an account established to fund such
payments (provided that such funds shall be at all times subject to the
creditors of the Employer) and (ii) the payment, together with interest thereon
at the rate of “prime” plus 1%, will be paid to Executive on the six-month
anniversary of Date of Termination. Similarly, to the extent Executive would
otherwise be entitled to any benefit (other than a cash payment) during the six
months beginning on the Date of Termination that would be subject to the
additional tax under Section 409A of the Code, the benefit will be delayed and
will begin being provided (together, if applicable, with an adjustment to
compensate Executive for the delay, with such adjustment to be determined in the
Employer’s reasonable good faith discretion) on the six-month anniversary of the
Date of Termination.  The Employer will establish the account, as applicable, no
later than ten days after Executive’s Date of Termination.
 
(ii)          It is the intention of the parties that the payments and benefits
to which Executive could become entitled in connection with termination of
employment under this Agreement comply with Section 409A of the Code.  In the
event that the parties determine that any such benefit or right does not so
comply, they will negotiate reasonably and in good faith to amend the terms of
this Agreement such that it complies (in a manner that attempts to minimize the
economic impact of such amendment on Executive and the Employer and its
affiliates).
 
(iii)         A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
 
(iv)        For purposes of compliance with Code Section 409A, (i) all expenses
or other reimbursements under this Agreement shall be made on or prior to the
last day of the taxable year following the taxable year in which such expenses
were incurred by the Executive, (ii) any right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.
 
(v)         For purposes of Code Section 409A, the Executive’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.
 
(vi)        Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Employer.
 
 
12

--------------------------------------------------------------------------------

 
 
(i)      In the event of a Termination of Executive’s employment by Employer
without Cause, notwithstanding the limitation on Transfer set forth in Section
5(a) of the Shareholders Agreement, dated April 2, 2008, by and among Employer,
Executive, and certain other shareholders of Employer (the “Shareholders
Agreement”), Executive shall be entitled to rely on the proviso set forth in
clause (y)(ii) thereof from and after such termination (without regard to the
requirement that the Executive wait until the 5 year anniversary of the
Effective Time as set forth therein).
 
Section 11.           Certain Additional Payments by the Employer.
 
(a) If it shall be determined that any benefit provided to Executive or payment
or distribution by or for the account of the Employer to or for the benefit of
Executive, whether provided, paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by Executive with respect to such excise tax resulting
from any action or inaction by the Employer (such excise tax, together with any
such interest and penalties, collectively, the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of the Excise Tax and all other
income, employment, excise and other taxes that are imposed on the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the sum of
(A) the Excise Tax imposed upon the Payments and (B) the product of any
deductions disallowed because of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made. Such Gross-Up Payment shall in any event be made by the end of the
calendar year following the calendar year in which the Executive remits the
related Excise Tax.
 
(b) Subject to the provisions of Section 11(c), all determinations required to
be made under this Section 11, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Employer’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by Executive and shall be reasonably
acceptable to the Employer (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Employer and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Employer. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
change in the ownership or effective control (as defined for purposes of Section
280G of the Code) of the Employer, Executive shall appoint another nationally
recognized accounting firm which is reasonably acceptable to the Employer to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Employer. Any Gross-Up Payment, as
determined pursuant to this Section 11, shall be paid by the Employer to
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Employer and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that additional Gross-Up Payments
shall be required to be made to compensate Executive for amounts of Excise Tax
later determined to be due, consistent with the calculations required to be made
hereunder (an “Underpayment”). If the Employer exhausts its remedies pursuant to
Section 11(c) and Executive is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Employer to or for the
benefit of Executive.
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Executive shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after Executive is informed in writing of
such claim and shall apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Employer (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Employer
notifies Executive in writing prior to the expiration of such period that they
desire to contest such claim, Executive shall:


(i)   give the Employer any information reasonably requested by the Employer
relating to such claim;


(ii)  take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;


(iii) cooperate with the Employer in good faith effectively to contest such
claim; and


(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties incurred in
connection with such contest) and shall indemnify and hold Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.
 
 
14

--------------------------------------------------------------------------------

 


(d) Section 280G Matters.  Notwithstanding any other provision of this Agreement
to the contrary, if the event triggering for application of the “Gross-Up
Payment” provisions in Section 11(a) and (b) occurs after September 8, 2013, the
provisions of this Section 11(d) will apply.  In the event that any payment that
is either received by Executive or paid by the Employer on Executive’s behalf or
any property, or any other benefit provided to Executive under this Agreement or
under any other plan, arrangement or agreement with the Employer or any other
person whose payments or benefits are treated as contingent on a change of
ownership or control of the Employer (or in the ownership of a substantial
portion of the assets of the Employer) or any person affiliated with the
Employer or such person (but only if such payment or other benefit is in
connection with Executive’s employment by the Employer) (collectively the
“Employer Payments”), will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority), then Executive will be entitled to receive either (i) the
full amount of the Employer Payments, or (ii) a portion of the Employer Payments
having a value equal to $1 less than three (3) times Executive’s “base amount”
(as such term is defined in Section 280G(b)(3)(A) of the Code), whichever of
clauses (i) and (ii), after taking into account applicable federal, state, and
local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by Executive on an after-tax basis, of the greatest
portion of the Employer Payments.  Any determination required under this Section
11 shall be made in writing by the independent public accountant of the Employer
(the “Accountants”), whose determination shall be conclusive and binding for all
purposes upon the Employer and Executive.  For purposes of making any
calculation required by this Section 11, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code.  If there is a reduction of the Employer Payments
pursuant to this Section 11, such reduction shall occur in the following
order:  (A) any cash severance payable by reference to the Executive’s Base
Salary or Annual Bonus, (B) any other cash amount payable to Executive, (C) any
employee benefit valued as a “parachute payment,” and (D) acceleration of
vesting of any outstanding equity award.  For the avoidance of doubt, in the
event that additional Employer Payments are made to Executive after the
application of the cutback in this Section 11, which additional Employer
Payments result in the cutback no longer being applicable, the Employer shall
pay Executive an additional amount equal to the value of the Employer Payments
that were originally cutback.  The Employer shall determine at the end of each
calendar year whether any such restoration is necessary based on additional
Employer Payments (if any) made during such calendar year, and shall pay such
restoration within ninety (90) days of the last day of such calendar year.  In
no event whatsoever shall Executive be entitled to a tax gross-up or other
payment in respect of any excise tax, interest or penalties that may be imposed
on the Employer Payments by reason of the application of Section 280G or Section
4999 of the Code.


Section 12.           Indemnification.  During the Employment Period and
thereafter, the Employer agrees to indemnify and hold Executive and Executive’s
heirs and representatives harmless, to the maximum extent permitted by law,
against any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of the Employer, or Executive’s
service in any such capacity or similar capacity with an affiliate of the
Employer or other entity at the request of the Employer, both prior to and after
the Effective Date, and to promptly advance to Executive or Executive’s heirs or
representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by Executive or on
Executive’s behalf to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by the Employer.  During the
Employment Period and thereafter, the Employer also shall provide Executive with
coverage under its current directors’ and officers’ liability policy to the same
extent that it provides such coverage to its other executive officers.  If
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which Executive may request indemnity under this provision, Executive will give
the Employer prompt written notice thereof; provided that the failure to give
such notice shall not affect Executive’s right to indemnification.  The Employer
shall be entitled to assume the defense of any such proceeding and Executive
will use reasonable efforts to cooperate with such defense.  To the extent that
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and Executive in connection with the defense of
a proceeding, Executive shall so notify the Employer and shall be entitled to
separate representation at the Employer’s expense by counsel selected by
Executive (provided that the Employer may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Employer’s counsel and
minimize the expense of such separate representation to the extent consistent
with Executive’s separate defense.  This Section 12 shall continue in effect
after the termination of Executive’s employment or the termination of this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 13.           Attorney’s Fees.  The Employer shall advance Executive
(and his beneficiaries) any and all costs and expenses (including without
limitation attorneys’ fees and other charges of counsel) incurred by Executive
(or any of his beneficiaries) in resolving any controversy, dispute or claim
arising out of or relating to this Agreement, any other agreement or arrangement
between Executive and the Employer, Executive’s employment with the Employer, or
the termination thereof; provided that Executive shall reimburse the Employer
any advances on a net after-tax basis to cover expenses incurred by Executive
for claims (a) brought by the Employer on account of Executive’s alleged breach
of Section 8 of this Agreement, breach of Executive’s fiduciary duty of loyalty,
or fraud or material misconduct, if it is judicially determined that the
Employer is the prevailing party, or (b) brought by Executive that are
judicially determined to be frivolous or advanced in bad faith.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 14.           Notices.  All notices, demands, requests, or other
communications which may be or are required to be given or made by any party to
any other party pursuant to this Agreement shall be in writing and shall be hand
delivered, mailed by first-class registered or certified mail, return receipt
requested, postage prepaid, delivered by overnight air courier, or transmitted
by facsimile transmission addressed as follows:
 

 
(i) 
If to the Employer:



Tutor Perini Corporation
15901 Olden Street
Sylmar, California 91342
Attention:          Corporate Secretary
Facsimile:           (818) 364-8451



 
(ii) 
If to Executive:



Ronald N. Tutor
Address last shown on the Employer’s Records


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.


Section 15.           Severability.  The invalidity or unenforceability of any
one or more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.
 
Section 16.           Effect on Other Agreements.  The provisions of this
Agreement shall supersede the terms of any plan, policy, agreement, award or
other arrangement of the Employer (whether entered into before or after the
Effective Date) to the extent application of the terms of this Agreement are
more favorable to Executive.
 
Section 17.          Survival.  It is the express intention and agreement of the
parties hereto that the provisions of Section 8, Section 10, Section 11, Section
12, Section 13, Section 14, Section 16, Section 18, Section 19, Section 20,
Section 22 and Section 26 hereof and this Section 17 shall survive the
termination of employment of Executive.  In addition, all obligations of the
Employer to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.
 
Section 18.          Assignment.  The rights and obligations of the parties to
this Agreement shall not be assignable or delegable, except that (i) in the
event of Executive’s death, the personal representative or legatees or
distributees of Executive’s estate, as the case may be, shall have the right to
receive any amount owing and unpaid to Executive hereunder and (ii) the rights
and obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation.  The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 19.           Binding Effect.  Subject to any provisions hereof
restricting assignment, this Agreement shall be binding upon the parties hereto
and shall inure to the benefit of the parties and their respective heirs,
devisees, executors, administrators, legal representatives, successors and
assigns.
 
Section 20.           Amendment; Waiver.  This Agreement shall not be amended,
altered or modified except by an instrument in writing duly executed by the
party against whom enforcement is sought.  Neither the waiver by either of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.
 
Section 21.           Headings.  Section and subsection headings contained in
this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.
 
Section 22.          Governing Law; Venue.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
California (but not including any choice of law rule thereof that would cause
the laws of another jurisdiction to apply).  Except as otherwise provided in
Section 8(i), each of the parties agrees that any dispute between the parties
shall be resolved only in the courts of the State of California sitting in Los
Angeles, California or the United States District Court for the Central District
of California and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing
(but subject to Section 8(i)), each of the parties hereto irrevocably and
unconditionally (a) submits for himself or itself in any proceeding relating to
this Agreement or Executive’s employment by the Employer or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of California sitting in Los Angeles, California, the court of the United
States District Court for the Central District of California and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such California State court or, to the extent permitted by law, in such federal
court; (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that he or it may now or thereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) waives all right to trial by jury in any Proceeding (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
Executive’s employment by the Employer or any of its Affiliates, or his or its
performance under or the enforcement of this Agreement; (d) agrees that service
of process in any such Proceeding may be effected by mailing a copy of such
process by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such party at his or its address as provided in
Section 14; and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of California.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 23.           Representations.  Executive represents, warrants and
covenants to the Employer that:  (i) on or prior to the date of the Original
Agreement, Executive has informed the Employer of any judgment, order, agreement
or arrangement of which he is currently aware and which may affect his right to
enter into this Agreement and to fully perform his duties hereunder; (ii)
Executive is knowledgeable and sophisticated as to business matters, and that
prior to assenting to the terms of this Agreement, or giving the representations
and warranties herein, he has been given a reasonable time to review it and has
consulted with counsel of his choice; (iii) in entering into this Agreement,
Executive is not knowingly breaching or violating any provision of any law or
regulation; and (iv) Executive has not knowingly provided to the Employer, nor
been requested by the Employer to provide, any confidential or non-public
document or information of a former employer that constitutes or contains any
protected trade secret, and will not knowingly use any protected trade secrets
of any former employer in the course of his employment hereunder.
 
Section 24.           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties respecting the employment of Executive, there
being no representations, warranties or commitments except as set forth herein,
and supersedes any and all prior agreements or understandings between the
Employer and Executive with respect to the subject matter hereof (including,
without limitation, the Original Agreement).
 
Section 25.           Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.
 
Section 26.           Withholding.  The Employer may withhold from any benefit
payment under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
 
Section 27.           Definitions.
 
“Accrued Benefits” means (i) any compensation deferred by Executive prior to the
Date of Termination and not paid by the Employer or otherwise specifically
addressed by this Agreement; (ii) any amounts or benefits owing to Executive or
to Executive’s beneficiaries under the then applicable benefit plans of the
Employer; (iii) any amounts owing to Executive for reimbursement of expenses
properly incurred by Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 7; and (iv) any other benefits or
amounts due and owing to Executive under the terms of any plan, program or
arrangement of the Employer.
 
 
19

--------------------------------------------------------------------------------

 
 
“Affiliate” means any entity controlled by, in control of, or under common
control with, the Employer.
 
“Cause” shall be limited to the following events (i) Executive’s conviction of,
or plea of nolo contendere to, a felony (other than in connection with a traffic
violation) under any state or federal law; (ii) Executive’s willful and
continued failure to substantially perform his essential job functions hereunder
after receipt of written notice from the Employer that specifically identifies
the manner in which Executive has substantially failed to perform his essential
job functions and specifying the manner in which Executive may substantially
perform his essential job functions in the future; (iii) a material act of fraud
or willful and material misconduct with respect, in each case, to the Employer,
by Executive; (iv) a willful and material breach of this Agreement; (v) a
material breach by Executive of any material written policy of the Employer; or
(vi) a failure by Executive to cooperate in any investigation or audit regarding
the accounting practices, financial statements, or business practices of the
Employer or any of its Affiliates.  For purposes of this provision, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Employer.  Anything herein to the contrary notwithstanding, Executive
shall not be terminated for “Cause” hereunder unless (A) written notice stating
the basis for the termination is provided to Executive, (B) as to clauses (ii),
(iii), (iv), (v) or (vi) of this paragraph, he is given 10 days to cure the
neglect or conduct that is the basis of such claim (it being understood that any
errors in expense reimbursement may be cured by repayment), (C) if he fails to
cure such neglect or conduct, Executive has an opportunity to be heard before
the full Board prior to any vote regarding the existence of Cause and (D) there
is a vote of a majority of the members of the Board to terminate him for Cause.
 
“Change in Control” means the occurrence of one or more of the following events:
(i) any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such term
is used in Section 14(d)(d) of the Act) (other than Executive or a group
consisting of Executive) becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Act) of more than 30% of the Voting Stock of
the Employer; (ii) the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the Effective
Date; provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; (iii) the Employer adopts any plan of liquidation providing
for the distribution of all or substantially all of its assets; (iv) the
Employer transfers all or substantially all of its assets or business (unless
the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Employer); or (v) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Employer immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by Affiliates of such other company in exchange for stock of such other
company).  For purposes of this Change in Control definition, the
“Employer” shall include any entity that succeeds to all or substantially all of
the business of the Employer and “Voting Stock” shall mean securities of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors of a corporation.
 
 
20

--------------------------------------------------------------------------------

 
 
“Confidential Information” means information constituting trade secrets or
proprietary information belonging to or regarding the Employer or any of its
Affiliates or other confidential financial information, operating budgets,
strategic plans or research methods, personnel data, projects or plans, or
non-public information regarding the Employer or any of its Affiliates.  Without
limiting the foregoing, “Confidential Information” shall include, but shall not
be limited to, any of the following information relating to the Employer: (i)
information regarding the Employer’s business proposals, (ii) manner of the
Employer’s operations, and methods of selling or pricing any products or
services; (iii) the identity of persons or entities actually conducting or
considering conducting business with the Employer, and any information in any
form relating to such persons or entities and their relationship or dealings
with the Employer; (iv) any trade secret or confidential information of or
concerning any business operation or business relationship; (v) computer
databases, software programs and information relating to the nature of the
hardware or software and how said hardware or software are used in combination
or alone; (vi) information concerning personnel, confidential financial
information, customer or customer prospect information, information concerning
subscribers, subscriber and customer lists and data, methods and formulas for
estimating costs and setting prices, engineering design standards, testing
procedures, research results (such as marketing surveys, programming trials or
product trials), cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets; (vii) information concerning the Employer’s employees, officers,
directors and shareholders; and (viii)  any other trade secret or information of
a confidential or proprietary nature.  For purposes hereof, “Employer” shall
include the Employer and any and all of its Affiliates.
 
“Date of Termination” means (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated because of Executive’s Disability pursuant to Section 9(a)(ii)(A),
30 days after Notice of Termination, provided that Executive shall not have
returned to the performance of Executive’s duties on a full-time basis during
such 30-day period; (iii) if Executive’s employment is terminated by the
Employer pursuant to Section 9(a)(ii)(B) or by Executive pursuant to Section
9(a)(ii)(B), the date specified in the Notice of Termination; or (iv) if
Executive’s employment is terminated during the Employment Period other than
pursuant to Section 9(a), the date on which Notice of Termination is given.
 
 
21

--------------------------------------------------------------------------------

 
 
“Extended Term” shall have the meaning set forth in Section 3.
 
“Good Reason” means, unless otherwise agreed to in writing by Executive, (i) any
adverse change in Executive’s titles; (ii) any reduction in Executive’s Base
Salary; (iii) a material diminution in Executive’s authority, responsibilities
or duties; (iv) the assignment of duties materially inconsistent with
Executive’s position or status with the Employer as of the date hereof; (v) a
relocation of Executive’s primary place of employment to a location more than 50
miles further from the offices of the Employer as of the Effective Time near Los
Angeles, California; (vi) any other material breach of the terms of this
Agreement or  (vii) the failure of the Employer to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the assets of the Employer within 15 days after a merger,
consolidation, sale or similar transaction.  In order to invoke a termination
for Good Reason, Executive must notify the Employer of the existence of an event
of Good Reason within 90 days of the occurrence of such event, the Employer must
fail to cure such event within 30 days of such notice and Executive must
terminate his employment within 10 days of the expiration of such period.
 
“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four months after the expiration of the Employment Period;
provided that except for purposes of Section 8(e), in the event Executive’s
employment is terminated by Employer without Cause or terminated by the
Executive for Good Reason the Non-Competition Period shall end on the Date of
Termination.
 
“Pro Rata Bonus” means an amount equal to the product of (i) the Annual Bonus
that would have been earned by Executive for the calendar year that includes the
Date of Termination if his employment had not terminated and (ii) a fraction the
numerator of which is the number of days that have elapsed as of the Date of
Termination during the calendar year that includes the Date of Termination and
the denominator of which is 365.
 
“Target Bonus” means an amount equal to 150% to 215% of Executive’s Base Salary,
as set forth in Section 6.
 
[SIGNATURE PAGE FOLLOWS]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.
 

  TUTOR PERINI CORPORATION        
By:
/s/ Michael J. Kershaw
       
Name:
Michael J. Kershaw
       
Title:
Executive Vice President and Chief Financial Officer
        EXECUTIVE         /s/ Ronald N. Tutor         Ronald N. Tutor



 
23

--------------------------------------------------------------------------------

 
 
Form of Release
 
THIS RELEASE (this “Release”) is made as of this ____  day of _______________ ,
by and between Tutor Perini Corporation, a Massachusetts corporation (herein
referred to as “Employer”), and Ronald N. Tutor, an individual (“Executive”).
 
PRELIMINARY RECITALS
 
A.            Executive’s employment with the Employer has terminated.
 
B.             Executive and the Employer are parties to an Amended and Restated
Employment Agreement, dated as of the 1st day of June, 2012 (the “Agreement”).
 
AGREEMENT
 
In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.             Except as otherwise provided in Paragraph 5(c), Executive,
intending to be legally bound, does hereby, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors and administrators
(collectively, the “Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE
the Employer, its affiliates, subsidiaries, parents, joint ventures, and its and
their officers, directors, shareholders, and its and their respective successors
and assigns, heirs, executors, and administrators (collectively, the “Employer
Parties”) from all causes of action, suits, debts, claims and demands whatsoever
in law or in equity, which Executive or any of the Executive Parties ever had,
now has, or hereafter may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Executive’s initial dealings with the Employer
to the date of this Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Employer, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101
et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et
seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor
Relations Act, 29 U.S.C. §151 et seq., and any other claims under any federal,
state or local common law, statutory, or regulatory provision, now or hereafter
recognized, but not including such claims to payments and other rights provided
Executive under the Agreement.  This Release is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort.  Except as specifically provided in this Agreement, it is expressly
understood and agreed that this Release shall operate as a clear and unequivocal
waiver by Executive of any claim for accrued or unpaid wages, benefits or any
other type of payment.
 
2.             Executive expressly waives all rights afforded by any statute
which limits the effect of a release with respect to unknown claims.  Executive
understands the significance of his release of unknown claims and his waiver of
statutory protection against a release of unknown claims.
 
 
A-1

--------------------------------------------------------------------------------

 
 
3.             Executive agrees that he will not be entitled to or accept any
benefit from any claim or proceeding within the scope of this Release that is
filed or instigated by him or on his behalf with any agency, court or other
government entity.
 
4.             The parties agree and acknowledge that the Agreement, and the
settlement and termination of any asserted or unasserted claims against the
Employer and the Employer Parties pursuant to this Release, are not and shall
not be construed to be an admission of any violation of any federal, state or
local statute or regulation, or of any duty owed by the Employer or any of the
Employer Parties to Executive.
 
5.             Executive acknowledges as follows:
 
(a)                  That he has read the terms of this Release, and that he
understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE the Employer and all Employer Parties from any
legal action or other liability of any type related in any way to the matters
released pursuant to this Release other than as provided in the Agreement and in
this Release.
 
(b)                  That he understands the significance of his release of
unknown claims and his waiver of statutory protection against a release of
unknown claims.  Accordingly, Executive expressly waives any and all rights and
benefits under Section 1542 of the California Civil Code, which states:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
(c)                 That he is waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Employer Parties of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
attorneys’ fees and any form of injunctive relief.  Notwithstanding the above,
he further acknowledges that he is not waiving and is not being required to
waive (i) any right that cannot be waived under law, including the right to file
an administrative charge or to participate in an administrative investigation or
proceeding; provided, however, that he disclaims and waives any right to share
or participate in any monetary award resulting from the prosecution of such
charge or investigation or proceeding, (ii) any claim for indemnity pursuant to
the Employer’s by-laws, articles of incorporation or Section 12 of the
Agreement, (iii) any claim for attorney’s fees under Section 13, or (iv) any
claim for Benefits and other payments (as provided for in the Agreement).
 
(d)                 That he has signed this Release voluntarily and knowingly in
exchange for the consideration described herein, which he acknowledges is
adequate and satisfactory to him and which he acknowledges is in addition to any
other benefits to which he is otherwise entitled.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(e)                 That he has been and is hereby advised in writing to consult
with an attorney prior to signing this Release.
 
(f)                  That he does not waive rights or claims that may arise
after the date this Release is executed or those claims arising under the
Agreement with respect to payments and other rights due Executive on the date
of, or during the period following, the termination of his Employment.
 
(g)                 That the Employer has provided him with adequate
opportunity, including a period of twenty-one (21) days from the initial receipt
of this Release and all other time periods required by applicable law, within
which to consider this Release (it being understood by Executive that Executive
may execute this Release less than 21 days from its receipt from the Employer,
but agrees that such execution will represent his knowing waiver of such 21-day
consideration period), and he has been advised by the Employer to consult with
counsel in respect thereof.
 
(h)                 That he has seven (7) calendar days after signing this
Release within which to rescind, in a writing delivered to the Employer, the
portion of this Release related to claims arising under ADEA or any other claim
arising under any other federal, state or local law that requires extension of
this revocation right as a condition to the valid release and waiver of such
claim.
 
(i)                 That at no time prior to or contemporaneous with his
execution of this Release has he filed or caused or knowingly permitted the
filing or maintenance, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency or other tribunal, any
charge, claim or action of any kind, nature and character whatsoever (“Claim”),
known or unknown, suspected or unsuspected, which he may now have or has ever
had against the Employer Parties which is based in whole or in part on any
matter referred to in Section 1 above; and, subject to the Employer’s
performance under this Release, to the maximum extent permitted by law,
Executive is prohibited from filing or maintaining, or causing or knowingly
permitting the filing or maintaining, of any such Claim in any such
forum.  Executive further covenants and agrees that he will not encourage any
person or entity, including but not limited to any current or former employee,
officer, director or stockholder of the Employer, to institute any Claim against
the Employer Parties or any of them, and that except as expressly permitted by
law or administrative policy or as required by legally enforceable order he will
not aid or assist any such person or entity in prosecuting such Claim.
 
6.             Miscellaneous
 
(a)                 This Release and the Agreement, and any other documents
expressly referenced therein, constitute the complete and entire agreement and
understanding of Executive and the Employer with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(b)                 The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall otherwise remain in full force and effect.
 
(c)                  This Release may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(d)                 The obligations of each of the Employer and Executive
hereunder shall be binding upon their respective successors and assigns.  The
rights of each of the Employer and Executive and the rights of the Employer
Parties shall inure to the benefit of, and be enforceable by, any of the
Employer’s, Executive’s and the Employer Parties’ respective successors and
assigns. The Employer may assign all rights and obligations of this Release to
any successor in interest to the assets of the Employer.
 
(e)                 No amendment to or waiver of this Release or any of its
terms shall be binding upon any party hereto unless consented to in writing by
such party.
 
(f)                 ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.
 
*   *   *   *   *
 
 
A-4

--------------------------------------------------------------------------------

 
 
Intending to be legally bound hereby, Executive and the Employer have executed
this Release as of the date first written above.
 

 
RONALD N. TUTOR
         
By:
       
Ronald N. Tutor
           
TUTOR PERINI CORPORATION
         
By:
             
Name:
             
Title:
   

 
READ CAREFULLY BEFORE SIGNING
 
I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release.  I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Employer Parties or any of them.



       
Ronald N. Tutor
       
Witness:
   

 

   
Signature
         
Print Name
 

 
 
A-5

--------------------------------------------------------------------------------